Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim  25 is directed to a computer program product comprising a computer readable storage medium. The examiner is interpreting the computer readable storage medium to be statutory and not include transitory media. Support for interpretation is found in the specification in paragraph [0032] wherein it states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating15 through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire.”. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an Examiner's statement of reasons for allowance: 
Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:

wherein each of said nodes comprises a set of neurons configured to implement computational functionality of that node; 


supplying the spike signals for said set of random variables as inputs to the neural network at respective variable nodes; 

whereby said probability distributions are propagated via the occurrence of spikes in 15signals propagated through the neural network.

factor nodes, corresponding to a bipartite factor graph defined by a decoding algorithm of the error- correction code, wherein each of said nodes comprises a set of neurons configured to 15implement computational functionality of that node; 

generating, for each signal sample corresponding to a symbol of a codeword, at least one spike signal in which the probability of a possible symbol value for that sample is encoded via the occurrence of spikes in the spike signal; and 

supplying the spike signals corresponding to the symbols of a codeword as inputs to 20the neural network at respective variable nodes; 

whereby said probability distributions are propagated via the occurrence of spikes in signals propagated through the neural network and said variable nodes output estimated symbol values for the codeword after propagation;

factor nodes, 25corresponding to a bipartite factor graph defined by a decoding algorithm of the error- correction code, wherein each of said nodes comprises a set of neurons configured to implement computational functionality of that node; 

at least one spike signal in which the probability of a possible symbol 30value for that sample is encoded via the occurrence of spikes in the spike signal;  page 23 of 26 




The closes prior art of record is:

Coenen et al. – US2014/0081895 A1 – which discloses a spiking neural network with an adaptive controller. It also discloses a plurality of nodes which are factor nodes and variable nodes as the factor nodes are connected to the variable nodes. These nodes provide input. It also discloses encoding layer that has encoding nodes. However it fails to disclose the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAULINHO E SMITH/Primary Examiner, Art Unit 2125